IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-301

                                          No. COA21-472

                                       Filed 3 May 2022

     New Hanover County, No. 18 CVS 4345

     FARRON JEROME UPCHURCH, Plaintiff,

                  v.

     HARP BUILDERS, INC. and VALENTINE JOSEPH CLEARY, Defendants.


           Appeal by Defendant from order entered 22 April 2021 by Judge Phyllis

     Gorham in New Hanover County Superior Court. Heard in the Court of Appeals 9

     February 2022.


           Ennis, Baynard, Morton, Medlin & Brown, PA, by Maynard M. Brown, for
           Plaintiff-Appellee.

           Crossley, McIntosh, Collier, Hanley & Edes, PLLC, by Andrew J. Hanley, for
           Defendants-Appellants.


           JACKSON, Judge.


¶1         Defendant Valentine Joseph Cleary (“Defendant”) appeals from an order

     granting Plaintiff Farron Jerome Upchurch’s (“Plaintiff”) motion for summary

     judgment on Defendant’s counterclaim and dismissing his counterclaim with

     prejudice. After careful review, we affirm.

                                     I.     Background

¶2         This case involves a motor vehicle accident that occurred between the parties
                              UPCHURCH V. HARP BUILDERS, INC.

                                        2022-NCCOA-301

                                       Opinion of the Court



     on 19 December 2015 in New Hanover County off Interstate 40. On 19 December

     2018, Plaintiff filed a complaint alleging that Defendant was at fault and seeking

     damages for personal injuries sustained in the accident. On 20 December 2018,

     Defendant filed an answer and counterclaim alleging that Plaintiff was at fault and

     seeking damages for personal injuries sustained in the accident. On 13 September

     2019, Defendant filed an amended answer and counterclaims. On 27 February 2020,

     Plaintiff answered, asserting the defenses of contributory negligence and gross

     negligence. On 7 December 2020, Plaintiff filed an amended answer to Defendant’s

     amended counterclaim, moving to dismiss the counterclaim pursuant to N.C. Gen.

     Stat. § 1-52(16) on the ground it was barred by the three-year statute of limitations.

¶3         On 18 December 2020, Plaintiff moved for judgment on the pleadings, or in the

     alternative, for summary judgment on the ground that Defendant’s counterclaim was

     filed after the statute of limitations had run. On 5 January 2021, the Honorable R.

     Kent Harrell ruled on Plaintiff’s motion, denying judgment on the pleadings and

     finding that Plaintiff was required to seek leave of court to file the amended reply

     that asserted the statute of limitations defense. On 19 January 2021, Plaintiff moved

     to amend his answer. This motion was allowed on 23 February 2021 by the Honorable

     Phyllis Gorham.     On 26 February 2021, Plaintiff filed an amended answer to

     Defendant’s counterclaim.    On 4 March 2021, Plaintiff filed another motion for

     judgment on the pleadings, or in the alternative, for summary judgment on the
                              UPCHURCH V. HARP BUILDERS, INC.

                                        2022-NCCOA-301

                                       Opinion of the Court



     ground that the counterclaim was filed after the statute of limitations had run. On

     22 March 2021, Defendant filed a second amended answer.

¶4         On 22 April 2021, the Honorable Phyllis Gorham entered an order granting

     Plaintiff’s motion for summary judgment on Defendant’s counterclaim and dismissed

     Defendant’s counterclaim with prejudice.

           On 29 April 2021, Defendant timely filed notice of appeal.

                                       II.   Analysis

¶5         The sole issue on appeal is whether the trial court erred in granting Plaintiff’s

     motion for summary judgment on the ground that Defendant’s counterclaim was

     barred by the three-year statute of limitations provided in N.C. Gen. Stat. § 1-52(16).

¶6         We review a trial court’s grant of summary judgment de novo. Summey v.

     Barker, 357 N.C. 492, 497, 586 S.E.2d 247, 249 (2003).

¶7         North Carolina General Statute § 1-52(16) establishes a three-year statute of

     limitations “for personal injury or physical damage to claimant’s property[.]” N.C.

     Gen. Stat. § 1-52(16) (2021). The cause of action in such cases begins to accrue when

     “bodily harm to the claimant or physical damages to his property becomes apparent

     or ought reasonably to have become apparent to the claimant, whichever event first

     occurs.” Id. The parties seemingly agree that the cause of action in the instant case

     began to accrue on the day of the accident, 19 December 2015, and claims must have

     been filed by 19 December 2018 to be within the three-year statute of limitations
                               UPCHURCH V. HARP BUILDERS, INC.

                                         2022-NCCOA-301

                                        Opinion of the Court



     delineated by N.C. Gen. Stat. § 1-52(16).

¶8         Defendant argues that his counterclaim filed on 20 December 2018 should be

     deemed to relate back to the filing of the original complaint by Plaintiff on 19

     December 2018, and thus should be considered timely filed within the three-year

     statute of limitations. In doing so, Defendant contends that we should decline to

     follow our Court’s holding in PharmaResearch Corp. v. Mash, 163 N.C. App. 419, 594

     S.E.2d 148, dis. rev. denied, 358 N.C. 733 (2004).

¶9         In PharmaResearch, a defendant filed counterclaims in a shareholders

     agreement dispute and argued the filing should relate back to the date the plaintiff

     filed its original complaint. 163 N.C. App. at 426, 594 S.E.2d at 153. The Court

     concluded that “counterclaims do not ‘relate back’ to the date the plaintiff’s action

     was filed[,]” and that the counterclaims were barred by the applicable statute of

     limitations. Id. at 427, 594 S.E.2d at 153. The Court followed our Supreme Court’s

     intervening analysis in Burcl v. North Carolina Baptist Hospital, Inc., 306 N.C. 214,

     293 S.E.2d 85 (1982), “that if application of the [North Carolina] Rules of Civil

     Procedure dictates a result different from that arrived at in a pre-rules case, the Rules

     should be applied[.]” 163 N.C. App. at 426, 594 S.E.2d at 153. Therefore, the Court

     concluded “that the pertinent Rule of Civil Procedure, Rule 13, does not support

     defendant’s assertion that his counterclaim should be deemed to ‘relate back’ to the

     date that plaintiff filed its original action.” Id. at 427, 594 S.E.2d at 153. The Court
                                 UPCHURCH V. HARP BUILDERS, INC.

                                           2022-NCCOA-301

                                          Opinion of the Court



       specifically declined to follow our Supreme Court’s much earlier decision Brumble v.

       Brown, 71 N.C. 513 (1874), which held the opposite—that a counterclaim “refers to

       the commencement of the action . . . [a]nd if not barred by the statute at that time, it

       does not become so afterwards during the pending of the action.” 71 N.C. at 516.

¶ 10         Defendant argues that we should decline to follow PharmaResearch for several

       reasons, most significantly because the Court in PharmaResearch erroneously

       overruled a previous decision of our Court, In re Gardner 20 N.C. App. 610, 202 S.E.2d

       318 (1974), in violation of In re Civil Penalty, 324 N.C. 373, 379 S.E.2d 30 (1989).

¶ 11         The Court in In re Gardner adopted the rule in Brumble and held that the

       counterclaim at issue related back and was therefore not barred by the applicable

       statute of limitations. 20 N.C. App. at 618, 202 S.E.2d at 324. The Court did so

       despite the new, amended Rules of Civil Procedure becoming effective on 1 January

       1970, prior to the filing of the original complaint on 16 June 1971. Id. at 617-18, 202

       S.E.2d at 323-24. While we acknowledge the conflicting holdings, we are unable to

       overrule PharmaResearch in favor of In re Gardner. “Where a panel of the Court of

       Appeals has decided the same issue, albeit in a different case, a subsequent panel of

       the same court is bound by that precedent, unless it has been overturned by a higher

       court.” In re Civil Penalty, 324 N.C. at 384, 379 S.E.2d at 37.

                    Thus, In re Civil Penalty stands for the proposition that,
                    where a panel of this Court has decided a legal issue, future
                    panels are bound to follow that precedent. This is so even
                                UPCHURCH V. HARP BUILDERS, INC.

                                             2022-NCCOA-301

                                         Opinion of the Court



                    if the previous panel’s decision involved narrowing or
                    distinguishing an earlier controlling precedent—even one
                    from the Supreme Court—as was the case in In re Civil
                    Penalty.     Importantly, In re Civil Penalty does not
                    authorize panels to overrule existing precedent on the basis
                    that it is inconsistent with earlier decisions of this Court.

       State v. Gonzalez, 263 N.C. App. 527, 531, 823 S.E.2d 886, 888-89 (2019).

¶ 12         The Supreme Court “has authorized us to disregard our own precedent in

       certain rare situations[,]” such as “when two lines of irreconcilable precedent develop

       independently—meaning the cases never acknowledge each other or their conflict[.]”

       Id. at 531, 823 S.E.2d at 889. This exception does not apply to the case at bar. The

       Court in PharmaResearch specifically acknowledged In re Gardner and determined

       its holding did not apply as it “was super[s]eded by the adoption of our Rules of Civil

       Procedure.” PharmaResearch, 163 N.C. App. at 427 n.1, 594 S.E.2d at 153 n.1.

¶ 13         Accordingly, we hold that the rule delineated in PharmaResearch—that

       counterclaims do not relate back to the date the plaintiff’s action was filed—applies

       to this case. Therefore, Defendant’s counterclaim filed on 20 December 2018 was

       barred by the three-year statute of limitations provided in N.C. Gen. Stat. § 1-52(16).

                                      III.     Conclusion

¶ 14         For the foregoing reasons, we affirm the trial court’s order granting Plaintiff’s

       motion for summary judgment on Defendant’s counterclaim and dismissing the

       counterclaim with prejudice.
                UPCHURCH V. HARP BUILDERS, INC.

                         2022-NCCOA-301

                        Opinion of the Court



AFFIRMED.

Judge DIETZ concurs.

Judge MURPHY concurs in result only.